Citation Nr: 1102088	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  03-17 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include schizoaffective disorder, claimed as mental 
problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 
1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  The appeal was 
subsequently transferred to the RO in North Little Rock, 
Arkansas.

In February 2007 and December 2009, the matter on appeal was 
remanded for further development to include providing proper 
notice and obtaining private treatment records and a VA 
examination.  In April 2008 the Veteran was provided with 
compliant notice and as will be discussed more thoroughly below, 
VA has complied with the duty to assist with regard to obtaining 
identified private treatment records.  An adequate VA examination 
was obtained in May 2010.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's remands with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's statements that he was forced to use heroin and 
began experiencing psychiatric symptomatology, to include hearing 
voices, during service are not credible.  

3.  An acquired psychiatric disability to include schizoaffective 
disorder has not been shown to be causally or etiologically 
related to the Veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizoaffective 
disorder, was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in April 2008.  The Board observes 
that the RO had previously tried to comply with the duty to 
notify with letters sent in March and July 2007, which were 
returned to sender because the Veteran did not keep VA apprised 
of his change of address.  Although the notice was provided after 
the initial adjudication of the Veteran's claim in January 2003, 
the claim was subsequently readjudicated in an October 2009 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  Additionally, his Social 
Security Administration (SSA) disability records were obtained in 
January 2010 and were also reviewed.  

With regard to providing notice and complying with the duty to 
assist, the Board observes that the Veteran has held various 
addresses and has not consistently informed VA of his 
whereabouts, as reflected by several duty to notify and assist 
letters being returned to VA as undeliverable.  It is the 
Veteran's obligation to inform VA of his whereabouts.  As he has 
not consistently done so, it has complicated VA's duty to assist 
him in obtaining identified private treatment records.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears 
the burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA to 
turn up heaven and earth to find him")).  

The Veteran has identified receiving private treatment from 
G.O.H. and P.H.H.S.  In May 2009, the AMC contacted G.O.H. and 
was informed by the medical records department that they had no 
records for the Veteran.  The Veteran was informed of such in a 
May 2009 letter.  38 C.F.R. § 3.159(c)(1), (e).  

The Board concludes that additional efforts to obtain records 
from P.H.H.S. would be futile.  In this regard, the Board 
observes that VA has already made several attempts to obtain 
these records.  In a November 1998 VA psychiatry admission note, 
the psychiatrist mentions that the Veteran was recently 
discharged from G.O.H. in October 1998 where he had been 
transferred from P.H.H.S.  VA requested medical records from 
P.H.H.S. on two separate occasions, first in July 2003 and the 
second in September 2003.  In January 2004, P.H.H.S. sent a 
letter to VA indicating that while they found records indicating 
that they treated the Veteran, they are unable to locate those 
records.  They suggested that another request be sent in 30 days.  
VA did not send a follow up request to P.H.H.S. and in February 
2007, the Board remanded for another attempt to obtain them.  

In April 2008, VA sent a duty to assist letter to P.H.H.S. 
requesting records pertaining to the Veteran dated from January 
2003 to December 2005 as detailed by the Veteran in his release.  
However, the February 2007 remand had requested records dated 
from 1998 to the present, as it was indicated in the record that 
the Veteran had been treated in approximately October 1998.  In 
December 2009, the Board remanded for another attempt to obtain 
the necessary release.  In March 2009, the AMC sent the Veteran a 
letter requesting a release for P.H.H.S.  No response has been 
obtained and the letter was not returned as undeliverable.  

Within the SSA records is a December 2003 letter from SSA to 
P.H.H.S. requesting records pertaining to schizophrenia and a 
knee problem dated from January 1994 to the present.  There are 
no records from P.H.H.S. within the SSA records.  The Board 
concludes that do to the previously negative responses from 
P.H.H.S., the absence of records within the SSA records despite a 
request that covers the 1998 date sought by VA, and the Veteran's 
failure to submit another release, the duty to assist has been 
substantially complied with any additional efforts to try to 
obtain records from P.H.H.S. would be futile.  38 C.F.R. 
§ 3.159(c)(1), (e).  

Although the May 2010 VA examination obtained in this case is 
adequate and the opinion obtained is favorable to the Veteran, 
the Board is not persuaded by the examiner's conclusion as it is 
predicated on the Veteran's statements which the Board does not 
find credible.  Even though the Board does not find the May 2010 
VA examination persuasive, it is nevertheless adequate upon which 
to base a determination and another VA examination or opinion is 
not needed to reach a conclusion in this matter.

In this regard, the Board notes that an examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As stated in the December 2009 remand, there was no medical nexus 
opinion indicating if the Veteran's current diagnosis of 
schizoaffective disorder was related to his service.  The 
evidence of record reflects that the Veteran has given 
conflicting accounts of when he first reported hearing voices.  
Notably, in December 2001, the Veteran reported to the prison 
examiner at a psychiatric inpatient facility at the T.D.C.J. that 
he began hearing voices and seeing people come through windows 
after nearly drowning while in the second grade.  However, in a 
November 1998 VA treatment entry and on statements submitted to 
the VA, the Veteran contends that he first began hearing voices 
after becoming addicted to drugs while in service.  When the 
matter was remanded in December 2009, the first post-service 
medical evidence dated in 1998.  The Board was hoping to obtain 
additional medical records from P.H.H.S. and the SSA which would 
provide additional information on the history of the Veteran's 
psychiatric disability, to include more information on its onset.  
The Board at that time had not made a credibility determination 
as to the Veteran's assertions that he was forced to use heroin 
during service and began to hear voices shortly thereafter.  On 
the contrary, the Board was waiting to do so until additional 
information was obtained.  Accordingly, because at the time of 
the December 2009 remand the Veteran reported that he first heard 
voices during service and the Board was already remanding to 
obtain records, the Board ordered a VA examination. 

Pursuant to the Board's December 2009 remand, a VA examination 
with respect to the claim was obtained in May 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and post-service medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service and post-
service records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Therefore, the May 2010 opinion is 
adequate upon which to base a determination.  

Although the examination obtained in this case is adequate and 
the opinion obtained is favorable to the Veteran, the Board is 
not persuaded by the examiner's conclusion.  The VA examiner 
opined that the Veteran's schizoaffective disorder is related to 
his statement that he was forced to use heroin by other soldiers 
and began hearing voices thereafter.  As will be discussed more 
thoroughly below the Board does not find the Veteran's assertions 
that he was forced to use heroin by other soldiers during service 
to be credible.  Similarly, the Board does not find the Veteran's 
assertions that he began hearing voices during service to be 
credible either.  As will be outlined below in detail, this 
finding is based on a complete review of all the evidence of 
record, including the Veteran's statements and the evidence 
received pursuant to the December 2009 remand.  Despite the 
Board's conclusion that the Veteran's statements are not 
credible, that does not contradict the Board's conclusion that 
the VA opinion is nevertheless adequate.  The examiner considered 
all the relevant information (service treatment and personnel 
records, post service records, Veteran's statements) and rendered 
an opinion based on her expertise as a psychologist.  However, 
she found the Veteran's contentions credible but the Board does 
not.  A determination as to the Veteran's credibility is for the 
Board to make and it is not bound by the conclusions of an 
examiner.  

Because the Board is not finding the Veteran's statements 
credible, the Board is not persuaded by the May 2010 opinion.  
However, it is not necessary to obtain another VA examination.  A 
complete review of the record reveals that there is no competent 
and credible evidence of an in-service injury or event to link to 
his current diagnosis of schizoaffective disorder.  Thus, without 
an in-service injury of event, there is no need for a VA 
examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).  

In sum, following the two remands, the Board finds that there is 
adequate medical evidence of record to make a determination in 
this case.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
(statement of the case) and SSOCs (supplemental statements of the 
case), which informed them of the laws and regulations relevant 
to his claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a psychiatric 
disability.  The Veteran contends that other soldiers forced him 
to use heroin during service which led to a drug addiction.  He 
asserts that his drug abuse led to his current diagnosis of 
schizoaffective disorder.  

The service treatment records are absent for complaints, 
treatment, findings, or diagnoses of a psychiatric disability.  
Importantly, on his February 1978 separation report of medical 
history, the Veteran indicated that he did not have depression, 
excessive worry, or nervous trouble.  Further, his February 1978 
separation psychiatric evaluation was normal.  In March 1978, the 
Veteran signed a DA Form 3082 reflecting that there were no 
changes in his medical condition.  Thus, there was no finding of 
a psychiatric disability during the Veteran's military service.  

The Veteran's service personnel records reflect that he received 
non judicial punishments and other indicators of his 
unsuitability for military service.  A February 1978 bar to 
reenlistment certificate reflects that in September 1977 he was 
noted to be drunk and disorderly; in December 1977 he showed 
disrespect towards a NCO (non commissioned officer); in December 
1977 and January 1978 he had a positive urinalysis (UA) test; in 
February 1978 he was declared a Community Drug and Alcohol 
Assistance Center (CDAAC) failure; and in February 1978 he missed 
a movement on the field.  He also received two non judicial 
punishments; in April 1977 for possession of marijuana and in 
January 1978 for disrespect towards a NCO.  

Concerning the Veteran's substance use in the military, in 
January 1978, the Veteran stated on an ADAPCP Military Client 
Intake and Follow-Up Record that he had used hashish one to four 
weeks ago, two to three times a week and used alcohol within 48 
hours about once a week.  He indicated that he never used 
amphetamines, opiates, cocaine, barbiturates, methaqualone, other 
tranquilizers, other cannabis sativa, or hallucinogens.  A 
January to February 1978 alcohol and drug abuse prevention and 
control program progress report indicated that the counselor 
observed that the Veteran showed no desire to be rehabilitated 
and had two positive urine tests during that period.  The Veteran 
came in one day to the counselor and admitted that he was high.  
A chapter 16 discharge was recommended for drug abuse.  A 
February 1978 recommendation for elimination under Chapter 16 
reflected that the Veteran was being recommended for discharge 
for the personal abuse of habit forming drugs.  It was also noted 
that the Veteran failed to respond to CDAAC counseling and 
because of the Veteran's negative attitude, further 
rehabilitative efforts would be of no value.  The Veteran was 
released from service in March 1978.

In October 1987, the Veteran sought to change or upgrade his 
reenlistment code.  He contended that while serving in Germany 
his entire bay was raided on a drug bust and all six people were 
discharged.  He contends he was guilty through association with 
those possessing drugs.  

The Veteran filed his initial claim in October 2002.  He asserted 
that he was addicted to drugs during service and was discharged 
because of this drug use.  Since then, he has heard voices and 
has had mental problems.  In an undated statement, he reported 
that in Germany, he walked in on soldiers shooting up in his 
squad bay.  He contended that the soldiers thought he was a 
snitch so they beat him up, hung him outside a window, and 
threatened him into using heroin.  He reported that the 
harassment lasted three months and then he sought help from his 
first sergeant.  He stated that he was moved but was already 
addicted to drugs.  The Veteran asserted that he sought help for 
his heroin addiction but instead of receiving help, he was 
discharged.  

The Board does not find the Veteran's statements that he was 
forced to use heroin and began experiencing mental problems such 
as hearing voices during service to be credible.  Although the 
Veteran is competent to report that he was forced to use heroin 
during service and that he began experiencing hallucinations and 
mental problems thereafter, the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's assertions are 
not supported by any credible evidence.  His allegations are not 
credible because they are inconsistent with other evidence of 
record, particularly the record contemporaneous with service.  
See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 
1971) (citations omitted) (noting that "definitions of 
credibility do not necessarily confine that concept to the narrow 
peg of truthfulness. It has been termed as 'the quality or power 
of inspiring belief. . . .' Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its rationality 
or internal consistency and the manner in which it hangs together 
with other evidence.").  As reflected above, there were no in-
service findings or reports of heroin use or hearing voices or 
other psychiatric symptomatology.  The Board finds it significant 
that the Veteran marked "no" when asked on his February 1978 
separation report of medical history if he had depression, 
excessive worry, or nervous trouble and in March 1978, the 
Veteran signed a DA Form 3082 reflecting that there were no 
changes in his medical condition.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence can have greater 
probative value than inconsistent testimony provided by the 
claimant at a later date).

Further, there is no indication in the service records that the 
Veteran used heroin during service.  When reporting his drug use, 
the Veteran only reported using hashish and alcohol and 
specifically denied using opiates.  Further, the Veteran only 
received reprimands for possession of marijuana and there is no 
indication in any of his treatment reports that he was using 
heroin.  Moreover, despite the Veteran's recent contentions that 
he was discharged without receiving help for drug abuse, as 
reflected above, his service records indicate that he received 
counseling for approximately two months in January and February 
1978 during which time he continued to test positive for drugs 
and showed no desire to be rehabilitated.  The Board also finds 
it significant that the Veteran alleges that he had no history of 
drug use before going to Germany and meeting the soldiers who 
forced him to shoot heroin.  However, his service records reflect 
that he was enroute to USAREUR in May 1977 and was in Germany in 
approximately June 1977 until his March 1978 discharge.  
Significantly, the February 1978 bar to reenlistment certificate 
reflects in April 1977 he received a non judicial punishment for 
possession of marijuana.  Accordingly, there is evidence that the 
Veteran was in the possession of drugs prior to going to Germany, 
which contradicts his contentions that he had not used any drugs 
before going to Germany and meeting the soldiers that allegedly 
forced him to use heroin.  Accordingly, the Board does not find 
the Veteran's contentions that he was forced to use heroin and 
began hearing voices and experiencing other mental problems 
during service to be credible as it is contradicted by the 
contemporaneous in-service evidence.  

Moreover, the Veteran also provides conflicting accounts 
regarding the onset of his drug abuse and onset of psychiatric 
disability as well as other information in his post-service 
medical records.  He has reported conflicting accounts of drug 
abuse and psychiatric problems beginning prior to service, during 
service, and also after service.  He also inconsistently reports 
other information, including his marital status.  Notably, he 
told a VA examiner in November 1998 as well as the May 2010 
examiner that he had no children and was never married.  He 
reported that he was depressed as a child and that his first 
psychiatric break was in Germany.  A November 1998 VA record 
indicated that the Veteran's mother stated he began using drugs 
as a teenager and his problem is crack cocaine.  

However, in December 1999, the Veteran reported to the prison 
examiner at a psychiatric inpatient facility that he has heard 
voices since age 32 (after he was released from the military).  
In December 2000 during a psychiatric evaluation, the Veteran 
reported being diagnosed with schizophrenia while stationed in 
Germany.  Importantly, the examiner noted that the Veteran had 
problems with recalling dates and believed he had been in the 
Army as recently as 1996.  In December 2001, he stated began 
hearing voices and seeing people come through windows after 
nearly drowning while in the second grade.  He also reported that 
he began abusing alcohol and marijuana at age 10, heroin at 17 to 
24, methamphetamines from 19 to 21, and had tried acid 10 times.  
He reported being married and having two children and a history 
of multiple suicide attempts, the first in sixth grade after 
being sexually molested.  Additionally, the prison examiner noted 
that the Veteran had a long history of free world and T.D.C.J. 
treatment for schizophrenia.  

As reflected above, the Veteran has given inconsistent reports 
regarding when he first began using drugs and when he first began 
experiencing psychiatric problems.  It was noted that the Veteran 
had difficulty remembering dates.  Accordingly, because of the 
inconsistencies in his statements as well as the lack of in-
service evidence of heroin abuse and psychiatric problems, the 
Board does not find the Veteran's statements that he was forced 
to use heroin and began experiencing psychiatric problems during 
service to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing of 
interest . . . [and] inconsistent statements. . . ."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also 
Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony which was inconsistent with prior written statements).

Thus, there is no competent and credible evidence of any 
psychiatric disorder during the Veteran's military service.  
Further, there is no competent and credible evidence of forcible 
heroin use during service.  

The first post-service evidence of schizoaffective disorder and 
polysubstance abuse is in a November 1998 VA treatment record.  
Importantly, there is no competent and credible evidence linking 
the Veteran's current psychiatric disability to his military 
service.  The Board does observe the May 2010 VA examiner's 
opinion that the Veteran's schizoaffective disorder is caused by 
or the result of the Veteran's contention that he was forced to 
use heroin during service and that he became paranoid and started 
hearing voices after using heroin.  However, there is no evidence 
of this in the service records and as detailed above, the Board 
has found the Veteran's statements of such not credible.  
Accordingly, because the VA opinion is based on what has been 
found by the Board to be not credible evidence, the Board affords 
the opinion no probative value.  

In conclusion, there is no competent and credible evidence of in-
service psychiatric problems or forcible heroin use.  There is no 
competent and credible evidence that schizoaffective disorder 
began during or is otherwise related to the Veteran's military 
service.  Although the Veteran might sincerely believe that his 
schizoaffective disorder is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, service connection must be denied.  
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability to include schizoaffective disorder, claimed as mental 
problems, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


